PURCHASE AND SALE AGREEMENT WORDSWORTH AREA, SE SASKATCHEWAN This Agreement made the 1st day of July, 2010. BETWEEN: DELTA OIL & GAS (CANADA) INC., a body Corporate, with an office in the City of Vancouver, British Columbia (hereinafter called the “Vendor” or “Trasferor”) -and- PETREX ENERGY LTD., a body Corporate, with an office in the City of Calgary, Alberta (hereinafter called the “Purchaser” or “Transferee”) WHEREAS the Vendor wishes to sell and the Purchaser wishes to purchase the Assets (5% working interest) upon and subject to the terms and conditions set forth in this Agreement. NOW THEREFORE the Parties agree as follows: 1.Definitions Each capitalized term used in this Agreement will have the meaning given to it in the Canadian Association of Petroleum Landmen 2000 Property Transfer procedure (the “Property Transfer Procedure”).In addition: i)“Effective Date” means 12:01a.m. on July 1, 2010. ii) “Closing Date” means 10:00a.m. on August 3, 2010 or such as maybe agreed upon in writing by the Parties. 2.Schedules & Exhibits The following Schedules are attached hereto and made part of this Agreement: i)Schedule “A”, which is the
